Matter of Walker v NYS Div. of Human Rights (2015 NY Slip Op 05199)





Matter of Walker v NYS Div. of Human Rights


2015 NY Slip Op 05199


Decided on June 17, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 17, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
HECTOR D. LASALLE, JJ.


2013-09353
 (Index No. 5172/12)

[*1]In the Matter of Arthur E. Walker, appellant,
v NYS Division of Human Rights, et al., respondents.


Arthur E. Walker, Albany, N.Y., appellant pro se.
Robert F. Meehan, County Attorney, White Plains, N.Y. (James Castro-Blanco and Sean Carey of counsel), for respondent Westchester Community College.

DECISION & ORDER
In a proceeding pursuant to Executive Law § 298 and CPLR article 78 to review a determination of the New York State Division of Human Rights dated October 16, 2012, dismissing the petitioner's administrative complaint upon a finding that there was no probable cause to believe that Westchester Community College engaged in an unlawful discriminatory practice in terminating his employment, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Zambelli, J.), entered July 29, 2013, which denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, with costs.
Where, as here, the New York State Division of Human Rights (hereinafter the NYSDHR) renders a determination of no probable cause without holding a hearing, "the appropriate standard of review is whether the probable cause determination was arbitrary and capricious or lacked a rational basis" (Matter of Gordon v New York State Div. of Human Rights, 126 AD3d 697, 698; see Matter of Ramirez v New York State Div. of Human Rights, 4 NY3d 789, 790). Here, the NYSDHR's determination that there was no probable cause was not arbitrary and capricious or lacking a rational basis in the record.
The parties' remaining contentions are either without merit or not properly before this Court.
Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding.
RIVERA, J.P., HALL, AUSTIN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court